DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 3/29/2020, and 8/16/2021 and have been reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “366” has been used to designate both a large arrow and streamlines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 63 states that element 366 is both a large arrow and a streamline, this is shown in figure 5I and can be seen that two different elements are labeled 366.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US #6,679,048) in view of McCormick et al. (US #6,379,110).
Regarding claim 1, Lee teaches a ducted fan assembly operable for thrust vectoring, the ducted fan assembly comprising: a duct (200 as seen in figure 2) having an inlet (202), an inner surface (200 as seen in figure 2), an expanding diffuser (130, and 200 as seen in figure 2) and an outlet (118); a fan (204) disposed within the duct between the inlet and the expanding diffuser (130, 200, 202, and 204 as seen in figure 2), the fan configured to rotate relative to the duct about a fan axis to generate an airflow therethrough (Column 5, lines 46-64); and an active flow control system (102) including a plurality of injection zones (102) circumferentially distributed about the inner surface of the duct (102 as seen in figure 3A), each injection zone including an injector (102) configured to inject pressurized air toward the outlet (102, and F2 as seen in figure 3B, and Column 4, lines 10-23); wherein, the expanding diffuser has a diffuser angle (130 as seen in figure 2) such that the airflow has a thrust vector having a first direction that is substantially parallel to the fan axis (F1 and the flow lines as seen in figure 3A, the net thrust vector is substantially parallel to fan axis 114); and wherein, injection of pressurized air in a first (102 and F2 as seen in figure 3B) such that the thrust vector of the airflow has a second direction that has a non-zero angle relative to the first direction (As can be seen in figure 3B the angle of the net thrust vector has been offset from the center axis 114).  But, Lee does not explicitly teach that the diffuser is configured to create flow separation when the airflow is uninfluenced by the active flow control system; and that the injection of air reduces the flow separation between the airflow and the expanding diffuser downstream of the first injection zone.
However, McCormick does teach that the diffuser is configured to create flow separation when the airflow is uninfluenced by the active flow control system (Column 3, lines 11-27, this teaches that the flow control system is need to prevent the separation of flow); and that the injection of air reduces the flow separation between the airflow and the expanding diffuser downstream of the first injection zone (Column 3, lines 11-27).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have separation of flow occur in the diffuser that is reduced by the injectors because Lee and McCormick are both ducted propulsion systems that inject air into the system.  The motivation for having separation of flow occur in the diffuser that is reduced by the injectors is that it helps to improve the aerodynamic performance of the system by eliminating the negative drag effects in the diffuser.
Regarding claim 3, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein the plurality of injection zones further comprises a plurality of uniformly distributed injection zones (102 as seen in figure 3A of Lee).
Regarding claim 4, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1, but Lee does not teach that the plurality of injection zones further comprises at least four injection zones.  However, McCormick does teach that the plurality of injection zones further comprises at least four injection zones (18, and 19 as seen in figure 2).  It would have been obvious to one skilled 
Regarding claim 6, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein the injector in each injection zone further comprises a plurality of jets (102 as seen in figure 3A of Lee).
Regarding claim 7, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein each of the injectors is configured to inject the pressurized air downstream of the fan (F2, 130, and 204 as seen in figure 2).
Regarding claim 8, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein each of the injectors is configured to inject the pressurized air into the expanding diffuser (102 as seen in figure 3A of Lee).
Regarding claim 9, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1 but Lee does not teach that each of the injectors is configured to inject the pressurized air substantially tangential to the inner surface.  However, McCormick does teach that each of the injectors is configured to inject the pressurized air substantially tangential to the inner surface (Abstract, lines 1-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the air injected tangentially to the inner surface because Lee and McCormick are both ducted propulsion systems that inject air into the system.  The motivation for having the air injected tangentially to the inner surface is that it lets the injected air interact with the boundary layer to help control the flow.
Regarding claim 10, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1, but Lee does not explicitly teach that the diffuser angle is configured to create attached flow (Column 3, lines 11-27, this teaches that the injection system prevents the flow from separating which results in attached flow).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flow in the diffuser be attached when under the influence of the injectors because Lee and McCormick are both ducted propulsion systems that inject air into the system.  The motivation for having the flow in the diffuser be attached when under the influence of the injectors is that it helps to reduce the drag that is caused by separated flow.
Regarding claim 12, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein the first direction is substantially coincident with the fan axis (As can be seen in figure 3A of Lee, the net thrust is substantially coincident with the fan axis 114).
Regarding claim 13, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein the second direction has a first component that is substantially coincident with the fan axis and a second component in a radial direction of the duct (As can be seen in figure 3B of Lee, the net thrust of the system has been angled upwards, and the vector can be disposed into a horizontal element that is coincident with the fan axis and a second component that is in the radial axis).
Regarding claim 14, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 13 wherein the radial direction is in an opposing direction from the first injection zone (As can be seen in figure 3B of Lee, the radial component of the thrust vector is facing away from the direction of the active injection zone).
Regarding claim 15, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein the non-zero angle is between 5 degrees and 10 degrees (Column 7, line 66-Column 8, line 20 of Lee, this teaches that the system is capable of providing up to 22 degrees of thrust vectoring when 6 percent of the primary flow was used for the vectoring, if 2 percent of the primary flow was used it would result in 7.3 degrees of thrust vectoring).
Regarding claim 16, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1 but Lee does not teach that injection of pressurized air in each of the injection zones circumferentially reduces the flow separation between the airflow and the expanding diffuser downstream of each of the injection zones such that the thrust vector of the airflow is in the first direction.  However, McCormick does teach that injection of pressurized air in each of the injection zones circumferentially reduces the flow separation between the airflow and the expanding diffuser downstream of each of the injection zones such that the thrust vector of the airflow is in the first direction (18 as seen in figure 2, and Column 3, lines 11-27, this shows that there are a plurality of injectors circumferentially located in the system that reduce the flow separation and results in the flow being directed in an axial direction).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have circumferential injectors which reduce separation of the flow and causes the flow to move in the axial direction because Lee and McCormick are both ducted propulsion systems that inject air into the system.  The motivation for having circumferential injectors which reduce separation of the flow and causes the flow to move in the axial direction is that it helps to uniformly reduce the separation in the flow which helps improve the propulsion systems performance and reduces drag.
Regarding claim 17, Lee teaches an aircraft comprising: an airframe (Abstract, lines 14-17); an engine (200, and 210-218) disposed within the airframe (Abstract, lines 14-17); and a ducted fan assembly (200, and 204) operably associated with the engine (200, 204, and 210-218 as seen in figure 2), the ducted fan assembly including: a duct (200 as seen in figure 2) having an inlet (202), an inner surface (200 as seen in figure 2), an expanding diffuser (130, and 200 as seen in figure 2) and an outlet (118); a fan (204) disposed within the duct between the inlet and the expanding diffuser (130, 200, 202, and 204 as seen in figure 2), the fan configured to rotate relative to the duct about a fan axis to generate an airflow therethrough (Column 5, lines 46-64); and an active flow control system (102) including a plurality of injection zones (102) circumferentially distributed about the inner surface of the duct (102 as seen in figure 3A), each injection zone including an injector (102) configured to inject pressurized air toward the outlet (102, and F2 as seen in figure 3B, and Column 4, lines 10-23); wherein, the expanding diffuser has a diffuser angle (130 as seen in figure 2) such that the airflow has a thrust vector with a first direction that is substantially parallel to the fan axis (F1 and the flow lines as seen in figure 3A, the net thrust vector is substantially parallel to fan axis 114); and wherein, injection of pressurized air in a first injection zone of the plurality of injection zones asymmetrically effects the flow (102 and F2 as seen in figure 3B) such that the thrust vector of the airflow has a second direction that has a non-zero angle relative to the first direction (As can be seen in figure 3B the angle of the net thrust vector has been offset from the center axis 114).  But, Lee does not explicitly teach that the diffuser is configured to create flow separation when the airflow is uninfluenced by the active flow control system; and that the injection of air reduces the flow separation between the airflow and the expanding diffuser downstream of the first injection zone.
However, McCormick does teach that the diffuser is configured to create flow separation when the airflow is uninfluenced by the active flow control system (Column 3, lines 11-27, this teaches that the flow control system is need to prevent the separation of flow); and that the injection of air reduces the flow separation between the airflow and the expanding diffuser downstream of the first injection zone (Column 3, lines 11-27).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have separation of flow occur in the diffuser that is reduced by the injectors because Lee and McCormick are both ducted propulsion systems that inject air into the system.  The motivation for having separation of flow occur in the diffuser that is reduced by the .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US #6,679,048) as modified by McCormick et al. (US #6,379,110) as applied to claim 1 above, and further in view of Yoeli (PGPub #2008/0283673).
Regarding claim 2, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1 wherein the fan further comprises a rotor assembly having a plurality of rotor blades (Column 5, lines 46-48 of Lee).  But, Lee does not teach that the rotor blades are variable pitch rotors.
However, Yoeli does teach that the rotor blades are variable pitch rotors (Paragraph 93, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotor blades be variable pitch rotors because Lee and Yoeli are both systems that can inject additional fluid into a propulsion assembly.  The motivation for having the rotor blades be variable pitch rotors is that it can help allow the aircraft to fly at greater speeds.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US #6,679,048) as modified by McCormick et al. (US #6,379,110) as applied to claim 1 above, and further in view of Sheng et al. (PGPub #2018/0346108).
Regarding claim 5, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1, but does not teach that the injector in each injection zone further comprises one or more slots.  However, Sheng does teach that the injector in each injection zone further comprises one or more slots (126 as seen in figure 2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US #6,679,048) as modified by McCormick et al. (US #6,379,110) as applied to claim 1 above, and further in view of O’Mara et al. (PGPub #2002/0092470).
Regarding claim 11, Lee as modified by McCormick teaches the ducted fan assembly as recited in claim 1, but does not teach that the diffuser angle is between 10 degrees and 20 degrees.  However, O’Mara does teach that the diffuser angle is between 10 degrees and 20 degrees (Claim 2, lines 1-2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the diffuser angle between 10 and 20 degrees because Lee and O’Mara are both diffuser systems.  The motivation for having the diffuser angle between 10 and 20 degrees is that it helps to ensure that the air is more fully expanded which can improve diffuser efficiency.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US #6,679,048) as modified by McCormick et al. (US #6,379,110) as applied to claim 17 above, and further in view of Robertson et al. (US #8,469,308).
Regarding claim 18, Lee as modified by McCormick teaches the aircraft as recited in claim 17 but does not teach that the aircraft further comprises a VTOL aircraft.  However, Robertson does teach that the aircraft further comprises a VTOL aircraft (Column 6, lines 20-27).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the aircraft be a VTOL aircraft because Lee and Robertson are both aircrafts with propulsion systems.  The motivation for having the aircraft be a VTOL aircraft is that VTOL aircrafts do not need long runways to takeoff and land which increases the locations that they can be used.
Regarding claim 19, Lee as modified by McCormick teaches the aircraft as recited in claim 17 but does not teach that the aircraft further comprises a blended wing body aircraft.  However, Robertson does teach that the aircraft further comprises a blended wing body aircraft (1001 as seen in figure 10A).  It would have been obvious to one skilled in the art before the effective filing date of the claimed 
Regarding claim 20, Lee as modified by McCormick teaches the aircraft as recited in claim 17 but does not teach that the aircraft further comprises a fan-in- wing aircraft.  However, Robertson does teach that the aircraft further comprises a fan-in- wing aircraft (1001 as seen in figure 10A).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the aircraft be a fan in wing aircraft because Lee and Robertson are both aircrafts with propulsion systems.  The motivation for having the aircraft be a fan in wing aircraft is that it can help reduce the drag on the system by not having the fans protrude from the body which helps to reduce the profile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647